         Case 6:20-cv-01167-EFM-GEB Document 18 Filed 11/19/20 Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


  FANNIE SSEBANAKITTA,

                  Plaintiff,




   vs.                                                       Case No. 20-1167-EFM-GEB

  NAN RAYMOND (USPS),

                  Defendant.




                                    MEMORANDUM AND ORDER

         Plaintiff Fannie Ssebanakitta brought this pro se action against Defendant “Nan Raymond

(USPS)” (the United States Postal Service), claiming dissatisfaction with mail service, threats by

a mail carrier, and damage to mail and property. The government, on behalf of the United States

Postal Service (“Postal Service”), has filed a Motion to Dismiss for Lack of Subject Matter

Jurisdiction (Doc. 12). For the reasons stated below, the Court grants the Motion to Dismiss.

                               I.     Factual and Procedural Background

         Ssebanakitta originally filed a small claims petition in Sherman County, Kansas, on May

11, 2020. The government removed the case to this Court under 28 U.S.C. § 1442 on June 24. In

her Petition, Ssebanakitta seeks $4,000.00 in damages for the Postal Service “refusing to deliver

our mail according to Doctor [sic] orders, not holding our mail according to our verbal agreement

along with their mail carrier destroy [sic] our property as well as interfering with our personel [sic]
       Case 6:20-cv-01167-EFM-GEB Document 18 Filed 11/19/20 Page 2 of 7




business while delivering our mail.” Ssebanakitta also seeks reimbursement for her time and

expense of traveling to and from the post office. Additionally, in response to the government’s

motion, Ssebanakitta alleges that a mail carrier threatened her, destroyed property by her house,

opened mail, and damaged boxes.

        Defendant Nan Raymond is the Manager of Consumer and Industry for the Central Plains

Region of the Postal Service in Omaha, Nebraska. Raymond is not and never has been the carrier

who delivers mail to Ssebanakitta’s residential address.                  The carrier who delivers mail to

Ssebanakitta’s address is an independent contractor and not an employee of the Postal Service.

        Ssebanakitta did not file any administrative tort claims with the Postal Service prior to

bringing this action.

                                               II.      Legal Standard

        “Federal courts are courts of limited jurisdiction.”1                 A presumption exists against

jurisdiction, and “the burden of establishing the contrary rests upon the party asserting

jurisdiction.”2 “Motions to dismiss for lack of subject matter jurisdiction ‘generally take one of

two forms: (1) a facial attack on the sufficiency of the complaint’s allegations as to subject matter

jurisdiction; or (2) a challenge to the actual facts upon which subject matter jurisdiction is

based.’ ”3 If the motion challenges the sufficiency of the complaint’s jurisdictional allegations,

the Court must accept all factual allegations as true.4 If challenging the facts allowing jurisdiction,



        1
            Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994).
        2
            Id. (citing McNutt v. Gen. Motors Acceptance Corp., 298 U.S. 178, 182–83 (1936)).
        3
         City of Albuquerque v. U.S. Dep’t of Interior, 379 F.3d 901, 906 (10th Cir. 2004) (quoting Ruiz v.
McDonnell, 299 F.3d 1173, 1180 (10th Cir. 2002), cert. denied, 538 U.S. 999 (2003)).
        4
            Holt v. United States, 46 F.3d 1000, 1002 (10th Cir. 1995).



                                                          -2-
       Case 6:20-cv-01167-EFM-GEB Document 18 Filed 11/19/20 Page 3 of 7




the Court is not required to accept the complaint’s factual allegations as true.5 When jurisdictional

facts are disputed, the Court has “wide discretion to allow affidavits, other documents, and a

limited evidentiary hearing” without converting the motion to a Rule 56 motion.6

         Pro se complaints are held to “less stringent standards than formal pleadings drafted by

lawyers.”7 A pro se litigant is entitled to a liberal construction of his or her pleadings.8 If the

Court can reasonably read a pro se complaint in such a way that it could state a claim on which it

could prevail, the Court should do so despite “failure to cite proper legal authority . . . confusion

of various legal theories . . . or [Plaintiff’s] unfamiliarity with pleading requirements.”9 However,

it is not the proper role of the district court to “assume the role of advocate for the pro se litigant.”10

                                                     III.     Analysis

A.       The Postal Regulatory Commission has exclusive jurisdiction over Plaintiff’s claims.

         Ssebanakitta’s claims are properly characterized as complaints regarding mail service. She

alleges problems with how her mail was delivered, as well as how her mail was held. She also

alleges problems with a mail carrier while her mail was being delivered. Complaints about how

the Postal Service holds and delivers mail are inherently mail service claims. In addition to these

allegations, Ssebanakitta’s requested relief includes reimbursement of travel to and from the post



         5
             Id. at 1003.
         6
             Id. (citing Wheeler v. Hurdman, 825 F.2d 257, 259 n.5 (10th Cir. 1987), cert. denied, 484 U.S. 986 (1987)).
         7
             Haines v. Kerner, 404 U.S. 519, 520 (1972).
         8
           See Trackwell v. U.S. Gov’t, 472 F.3d 1242, 1243 (10th Cir. 2007) (“Because Mr. Trackwell appears pro
se, we review his pleadings and other papers liberally and hold them to a less stringent standard than those drafted by
attorneys.”).
         9
             Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).
         10
              Id.



                                                            -3-
       Case 6:20-cv-01167-EFM-GEB Document 18 Filed 11/19/20 Page 4 of 7




office. This requested relief indicates that Ssebanakitta’s ultimate harm was having to drive to the

post office, which overall is a mail service issue. Because Ssebanakitta’s claims relate to mail

service, the Postal Regulatory Commission has exclusive jurisdiction over them.11 Under § 3662

of the Postal Reorganization Act, “[a]ny interested person . . . who believes the Postal Service is

not operating in conformance with the requirements of the provisions of [the Postal Reorganization

Act] may lodge a complaint with the Postal Regulatory Commission in such form and manner as

the Commission may prescribe.”12 Because the Postal Regulatory Commission has exclusive

jurisdiction, the Petition must be dismissed for lack of subject matter jurisdiction.

B.      The Court does not have subject matter jurisdiction over Plaintiff’s tort claims.

     In the alternative, to the extent any of Ssebanakitta’s claims are tort claims, they are not

cognizable under the Federal Tort Claims Act (“FTCA”).                      Absent an unequivocal waiver,

sovereign immunity prohibits private lawsuits against the federal government and its agencies.13

The FTCA is a limited waiver of the federal government’s sovereign immunity.14 The Postal

Reorganization Act provides that the FTCA “shall apply to tort claims arising out of activities of

the Postal Service.”15 A claimant may bring suit under the FTCA for “injury or loss of property,


        11
           Naskar v. United States, 82 Fed. Cl. 319, 322 n.1 (2008) (“To the extent that plaintiff’s claim could be
construed as a service complaint against the United States Postal Service, the Postal [Regulatory] Commission (the
Commission) has exclusive jurisdiction over it.”); Bovard v. U.S. Post Office, 1995 WL 74678, at *1 (10th Cir. 1995)
(“The language of section 3662 makes clear that a postal customer’s remedy for unsatisfactory service lies with the
Postal [Regulatory] Commission, and that Congress did not intend to create a private right of action for service
complaints.”); Ahmad v. United States, 2015 WL 4528142, at *2 (D. Colo. 2015) (“[A] postal customer’s exclusive
remedy for unsatisfactory service lies with the Postal Regulatory Commission.”).
        12
             39 U.S.C. § 3662(a).
        13
           See Dolan v. U.S. Postal Serv., 546 U.S. 481, 484 (2006); United States v. Nordic Village, Inc., 503 U.S.
30, 33 (1992).
        14
             28 U.S.C. § 1346(b)(1).
        15
             39 U.S.C. § 409(c).



                                                        -4-
       Case 6:20-cv-01167-EFM-GEB Document 18 Filed 11/19/20 Page 5 of 7




or personal injury or death caused by the negligent or wrongful act or omission of any employee

of the Government while acting within the scope of his office or employment, under circumstances

where the United States, if a private person, would be liable to the claimant . . . .”16

        While the Postal Service may be sued under the FTCA, it cannot be sued here because

Ssebanakitta has not exhausted her administrative remedies. The FTCA requires claimants to first

exhaust their administrative remedies by presenting their claims to the appropriate federal agency

before bringing a claim against the United States.17 This exhaustion requirement is jurisdictional

and cannot be waived.18 Additionally, it is the plaintiff’s burden to both plead and prove

compliance with the requirements of the FTCA.19 Here, Ssebanakitta has not alleged that she

pursued her administrative remedies, and thus she has not met this statutory requirement of the

FTCA.

        The FTCA also applies to employees of the United States and not to independent

contractors.20 Defendant Raymond is not and never has been the mail carrier for Ssebanakitta.

The mail carrier who delivers mail to Ssebanakitta and who is alleged to have conducted the acts

is an independent contractor. Thus, the FTCA does not apply to Raymond’s alleged actions.




        16
             28 U.S.C. § 1346(b)(1).
        17
             Id. § 2675(a).
        18
            See Lopez v. United States, 823 F.3d 970, 976 (10th Cir. 2016) (describing the exhaustion requirement as
“jurisdictional and cannot be waived”) (citations omitted).
        19
            See Johnson v. Potter, 2006 WL 1302120, at *3 (D. Kan. 2006) (quoting In re Agent Orange Prod. Liab.
Litig., 818 F.2d 210, 214 (2d Cir. 1987)).
          20
             Curry v. United States, 97 F.3d 412, 414 (10th Cir. 1996) (“The FTCA does not authorize suits based on
the acts of independent contractors or their employees.”) (citations omitted).



                                                        -5-
        Case 6:20-cv-01167-EFM-GEB Document 18 Filed 11/19/20 Page 6 of 7




         Because Ssebanakitta’s claims are not cognizable under the FTCA, the Court does not have

subject matter jurisdiction over them.

C.    The Court does not have subject matter jurisdiction over Plaintiff’s breach of
contract claim.

         Ssebanakitta alleges the Postal Service did not hold mail “according to our verbal

agreement.” To the extent this claim is construed as a breach of contract claim, the Court still does

not have subject matter jurisdiction.21 A plaintiff must pursue administrative remedies before

bringing a breach of contract claim against the United States.22 Ssebanakitta has not alleged that

she pursued administrative remedies, and by her not pursuing such remedies, the Court is without

subject matter jurisdiction.

         In conclusion, the Court must grant the government’s Motion to Dismiss because the Postal

Regulatory Commission has exclusive jurisdiction over Ssebanakitta’s claims. In the alternative,

Ssebanakitta has not pursued administrative remedies for any tort or breach of contract claims,

leaving the Court without subject matter jurisdiction.

         IT IS THEREFORE ORDERED that Defendant’s Motion to Dismiss for Lack of Subject

Matter Jurisdiction (Doc. 12) is GRANTED.


          21
             The government argues that to the extent Plaintiff’s claim is based on “contract rights,” it is exempted
under the FTCA’s intentional tort exception found in 28 U.S.C. § 2680(h). However, the § 2680(h) exception refers
to interference with contract rights, not breaches of contract. Plaintiff alleges that the Postal Service did not act in
conformance with a verbal agreement, which is more properly characterized as a breach of contract claim and not as
an interference with contract rights claim.
          22
             The Tenth Circuit and the district courts in the Tenth Circuit have not considered whether a customer suing
the Postal Service must exhaust her administrative remedies before she files a breach of contract claim. But, other
district courts that have considered the issue require it. See Wiggins v. Brennan, 308 F. Supp. 3d 274, 276–77 (D.D.C.
2018) (“While the laws and regulations of the Postal Service do not expressly require exhaustion of remedies for
contract claims, other courts have held that in light of the general doctrine of exhaustion of administrative remedies
and the discussion of an administrative complaint procedure in the Postal Service’s manuals, a plaintiff is required to
follow the administrative complaint procedure prior to bringing a breach of contract claim.”); see also Ly v. U.S. Postal
Serv., 775 F. Supp. 2d 9, 12 (D.D.C. 2011); Simat USA, Inc. v. U.S. Postal Serv., 218 F. Supp. 2d 365, 368 (S.D.N.Y.
2002).



                                                          -6-
Case 6:20-cv-01167-EFM-GEB Document 18 Filed 11/19/20 Page 7 of 7




IT IS SO ORDERED.

This case is closed.

Dated this 19th day of November, 2020.




                                           ERIC F. MELGREN
                                           UNITED STATES DISTRICT JUDGE




                                     -7-
